124 F.3d 211
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gary LABRANCH, Plaintiff-Appellant,v.James H. GOMEZ;  Bonnie Garibay;  N. Burke;  Ana M.Olivarez, Warden;  Edward Alamedia;  L. Williams;S. Bruce;  J. Arceo;  J. Tynes;  W.Olmstead;  R.L. French,Defendants-Appellees.
No. 96-16111.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 8, 1987.**Decided Sept. 12, 1997.

Appeal from the United States District Court for the Eastern District of California, No. CV-96-99367-WBS;  William B. Shubb, Senior Judge, Presiding
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Gary Wayne LaBranch, a California state prisoner, appeals pro se the district court's dismissal as frivolous of his 42 U.S.C. § 1983 alleging that the defendants violated his constitutional rights by restricting the amount of property inmates may keep in their cells We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review for abuse of discretion, see Denton v. Hernandez, 504 U.S. 25, 33 (1992), and we affirm for the reasons stated in magistrate's findings and recommendations filed April 16, 1996.


3
To the extent that Labranch contends that he is unable to exercise his First Amendment right to redress grievances, this claim is also frivolous because LaBranch has not demonstrated an actual "case or controversy" invoking federal court jurisdiction.  See Laird v. Tatum, 408 U.S. 1, 13 (1972).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3